October 09, 2009


Mr. John D. Rosenberg
Goins Underkofler
Crawford & Langdon LLP
1201 Elm Street, Suite 4800
Dallas, TX 75270

Mr. Mark S. Werbner
Sayles/ Werbner, P.C.
1201 Elm Street, Suite 4400
Dallas, TX 75270

Honorable James R. Jordan
160th District Court
600 Commerce Street
6th Floor, Room 610B
Dallas, TX 75202

Mr. Jay Rodney Stucki
Hulse Stucki, PLLP
2912 West Story Road
Irving, TX 75038
Mr. Joseph R. Knight
Baker & Botts, L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, TX 78701-4039

Ms. Dana C. Livingston Cobb
Alexander Dubose Jones & Townsend LLP
515 Congress Avenue, Suite 2350
Austin, TX 78701

Mr. Coyt Randal Johnston
Johnston * Tobey, P.C.
3308 Oak Grove Avenue
Dallas, TX 75204

RE:   Case Number:  09-0806
      Court of Appeals Number:  05-09-01126-CV
      Trial Court Number:  08-12816

Style:      IN RE  MEDICALEDGE HEALTHCARE GROUP, P.A., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion to Abate  Mandamus
and issued the enclosed order in the above-referenced  case.   The  petition
for writ of mandamus is abated pending further order of this Court.










                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk


Enclosure

|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |